75.	  Mr. Gaston Thorn was elected President of our Assembly virtually unanimously. His good-heartedness, his statesmanship, his complete mastery of international affairs and his proven competence admirably qualify him for that office. He may be assured of the co-operation and the sympathy of my delegation. There is no doubt that under his guidance the success and effectiveness of the work of the present session of the General Assembly is already assured. We extend to him our sincere wishes for success in the noble but very difficult tasks he will have to discharge as President of our Assembly.
76.	I wish also to avail myself of this opportunity to congratulate the outgoing President, Mr. Abdelaziz Bouteflika, on the particularly brilliant manner in which he guided the work of the twenty-ninth regular session and the seventh special session of the General Assembly.
77.	Nor could I possibly forget to mention our dynamic Secretary-General, Mr. Kurt Waldheim, the indefatigable harbinger of peace, who devotes all his skill and self-sacrifice everywhere and in all circumstances to ensure the proper functioning of our Organization. We offer him our unswerving support and our profound gratitude.
78.	We are meeting once again in this forum of dialog and conciliation to deal together, so far as we are able, with the difficult problems of a world in constant change, seeking realistic means of bringing about better understanding and brotherly co-operation among nations. The international community is unquestionably living through a decisive moment in its history.
79.	The decolonization process, although not yet completed, has reached the point where it confirms that the sacrifices made by the peoples of the countries which for so many years suffered oppression and servitude have not been in vain. I express the profound satisfaction of my delegation at the glorious victories over reactionary forces won in hard-fought battles by the valiant freedom fighters. The delegation of Togo warmly welcomes the admission to our Organization of the sister republics of Mozambique, Sao Tome and Principe and Cape Verde. We rejoice at the accession to independence of Papua New Guinea and hope to see that country join us shortly.
80.	However, despite' our legitimate pride at seeing the representatives of those brother countries seated among us, we should not lose sight of the immensity and seriousness of the problems they face. The people of Togo, its Government and its great party, the Assembly of the Togolese people, wish once again to assure them of our constant support in their efforts to build their States.
81.	But side by side with these sources of satisfaction there is, unfortunately, the tragedy now taking place in Angola, with all its unforeseeable consequences, which constitutes a challenge to the international community. My delegation therefore urgently appeals to the three liberation movements to put an end to their internal struggles, to rise above their divergences and work together for the rapid restoration of peace, thus creating favorable conditions for the accession to independence of that country, with serenity and dignity, on 11 November next. We hope, furthermore, that the great Powers will cease their interference in the internal affairs of Angola, since we are convinced that a lasting solution to that painful problem can be found only by the Angolans themselves. The delegation of Togo, while reiterating its congratulations to the new Portugal on the decolonization process which has been set in motion since the fall of the former fascist regime, expects it to do everything in its power to comply with its commitments.
82.	Regarding Western Sahara, my delegation reaffirms its confidence that the bordering States and Spain will succeed, now that the advisory opinion of the International Court of Justice has been rendered, in finding a solution that is satisfactory for the future of that Territory, with due regard for the legitimate interests and aspirations of the peoples concerned.
83.	With regard to southern Africa, I need hardly emphasize that guaranteeing individual human rights, prohibiting all forms of racism everywhere and the independence of the peoples of the region are tasks to whose fulfillment my country continues to make a sincere and energetic contribution. So that those principles may triumph, we urgently appeal to the Security Council and to the great Powers to assume their responsibilities fully and to take up the challenge of the racist Government of South Africa.
84.	In Namibia, the proponents of apartheid continue to disregard the resolutions of our Organization by applying the Machiavellian plan of bantustanization, which is a constant source of concern to my Government. While reaffirming its opposition to that odious policy, my delegation calls on the racist regime of Vorster to apply, without delay, the relevant resolutions and decisions of the United Nations and the Dar es Salaam Declaration adopted last April by the Council of Ministers of the Organization of African Unity [OAU], concerning Namibia. We reiterate our support for the South West Africa People's Organization [SWAPO] and insist that the peoples of that Territory must be able to exercise their inalienable rights to self-determination, independence and territorial integrity.
85.	We hope that in Zimbabwe a constitutional settlement will be reached as soon as possible for the transfer of power to the black majority and we renew our constant support for and active solidarity with the just cause which the brother people of Zimbabwe are defending under the guidance of the African National Congress.
86.	In the Middle East the signing of the partial disengagement agreement by Egypt and Israel gives reason to hope for a general settlement of the conflict. The delegation of Togo believes that these new measures will be followed by others, so that a just and lasting peace may be established which will guarantee the existence of all States and the peaceful coexistence of all peoples in that region, without losing sight of the legitimate rights of the Palestinian people. It is clear that this peace cannot be effective unless the State of Israel takes the final decision to withdraw from the occupied Arab territories in accordance with Security Council resolutions 242 (1967) and 338 (1973) of 22 November 1967 and 22 October 1973 respectively .
87.	Recent events on the Indo-Chinese peninsula have proved once again that the might of external forces cannot wipe out the determination of peoples to free themselves from oppression and imperialism. We greet the victories of the people of Indo-China. We congratulate the Government of Kampuchea which, under the enlightened guidance of Prince Norodom Sihanouk, has ejected the foreign invaders from Cambodia and recovered the seat to which that country is entitled in our Organization. The leaders of the brother country of Cambodia can be assured of the constant support of the Togolese Government in seeking solutions to their problems.
88.	My delegation regrets that inopportune consider-ations prevent the admission this year of the two Viet Nams to the United Nations. Once again, countries of the third world which fulfill all the conditions provided in Article 4, paragraph 1, of our Charter for occupying a seat in this Organization are victims of the inconsiderate abuse of the right of veto which is the privilege of a group of rich countries.
89.	As regards the Korean problem, the position of the Government of Togo, which I stated at the twenty- ninth session [2257th meeting], has not altered. We are firmly convinced that only by the withdrawal of all foreign troops stationed in South Korea can conditions conducive to the independent and peaceful reunification of Korea be created. To that end there is an urgent need to convert the Armistice Agreement into a peace agreement.
90.	The question of Cyprus continues to cause anxiety. The delegation of Togo at the appropriate time stated its view to the effect that any prospect of peace must start with the unconditional withdrawal of all foreign forces from the island. My delegation again expresses the hope that every effort will be encouraged so as to ensure for the two communities the possibility of harmonious co-existence within the same State. To this end we shall support any initiative calling for the immediate implementation of General Assembly resolution 3212 (XXIX) and Security Council resolutions 365 (1974) and 367 (1975) calling on all States to respect the sovereignty, independence and territorial integrity of the Republic of Cyprus.
91.	With regard to economic questions, it is important to emphasize that the results achieved at the sixth and seventh special sessions of the General Assembly clearly reflect the policies which are taking shape with the aim, on the one hand, of tackling the economic difficulties of all kinds which the world has been faced with since the end of the Second World War and, on the other, of controlling over the longer term the underlying cyclical or circumstantial fluctuations.
92.	More than ever before the international community is questioning not only the capacity of its economic system for promoting material progress and social justice but also its ability to prevent an upheaval in political, economic and social relations. The fact that the different schools of thought disagree on the causes of the ills afflicting the world economy is not surprising, since the distortion of that economy has created real chaos by maintaining an archaic system which has ceased to meet the requirements of our new society.
93.	The growing gap which separates a small number of industrialized countries from a large number of developing countries adds a new dimension to the present economic crisis, one of the causes of which is the faulty functioning of the international monetary system.
94.	Indeed, on many occasions several industrialized States have deliberately violated the sacrosanct rules of the International Monetary Fund because they considered themselves sufficiently powerful to avoid any reprisals. The distorting effects of speculative transfers of capital, the constant deterioration in the terms of trade and the uncontrolled fluctuations in rates of exchange have wiped out the efforts of poorer countries to emerge from economic and financial dependence. Thus the third world suffers from the arrestation of its own economic growth and, what is more, from the cumulative effects of the arrestation of economic growth in the industrialized countries.
95.	All the efforts of the third world to bring order back to the international monetary system have encountered criminal indifference on the part of the industrialized countries which are hardly inclined to abandon any of their privileges for the benefit of those who have contributed to making them rich.
96.	The results of the Third United Nations Conference on Trade and Development held at Santiago, Chile, have scarcely been more fruitful than those of the second session held at New Delhi. At most, a Committee of 20 has been established in which certain developing countries have acquired the right to participate in discussions on the reform of the monetary system, thus giving a democratic coloring to the former Committee of 10, in which only the main financial Powers took part.
97.	Recent events have confirmed the dangers of using national currencies as instruments of international reserve, Thus, fluctuations in the value of the reserve currencies and, in particular, the growing cost of acquiring gold as an instrument for the final conversion of reserve currencies have emphasized the need to devise a neutral instrument that would be free from these major disadvantages. This means that the developing countries are right in supporting the proposal to make the special drawing rights the inter-national monetary standard and in demanding a link between the allocation of those rights and their own needs.
98.	The deterioration in the terms of trade and the fluctuations in export earnings dangerously jeopardize the development plans of the poorer countries with fragile economies.
99.	In this respect, the Lome Convention, which associates a large number of States of Africa, the Caribbean and the Pacific with the European Economic Community has the great merit of providing for a mechanism for the establishment of a system for the stabilization of export earnings from commodities. The international community should use the example of this measure of great political significance in efforts to render more equitable the economic relations between the developing countries which produce raw materials and the affluent countries which use these products, thus, in our opinion, averting a useless confrontation between nations.
100.	Fifteen West African States, representing approximately 130 million inhabitants, breaking through the linguistic barriers they inherited from colonialism, have refused to continue to have their region divided into English-speaking and French- speaking sectors and, on 28 May 1975 at Lagos, signed the Treaty establishing the Economic Community of West African States. This historic Treaty, in the conclusion of which my country is proud to have participated, is intended to promote co-operation and development among the signatory States in every field of economic activity and particularly in the sectors of industry, transport, telecommunications, energy, agriculture, natural resources, trade, monetary and financial questions and social and cultural aifairs, with the aim of raising the level of living of the populations, increasing and maintaining their economic stability, strengthening relations among themselves and contributing to the progress and development of the African continent. The States of West Africa are aware that their efforts at co-operation should not hinder those of other African countries to promote broader co-operation in our continent as a whole and in the world. We believe that this is a very good example of international co-operation which should be followed elsewhere.
101.	The non-aligned countries recently proved strikingly, at Lima, that the international community needs peace and security and that the noble ideals of the United Nations can be achieved only by narrowing the enormous gap between rich and poor countries.
102.	The industrialized countries have often reproached the developing countries for preferring confrontation to dialog, by having a so-called automatic majority play its role. That is not so. Conciliation has always been and remains our best weapon. That is why we desired and secured the holding of special sessions to study problems relating to raw materials, development and international economic co-operation so as to arrive at concerted solutions likely to hasten the emergence of a new world economic order. The Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] adopted by the sixth special session, the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] adopted by the twenty- ninth session and the relevant final resolution on development and international economic co-operation [resolution3362 (S-VII)] adopted by the seventh special session should lead the rich countries to renounce their desire for economic domination so as to enable the poor countries to draw the maximum benefits from their natural resources with a view to their economic liberation.
103.	Thus our Organization has become the center for major explanations, reconciliation of views, negotiations and decisions of the utmost importance between the developed world and the developing world, in so far as it seeks to correct the present imbalances so as to establish a new international economic order which is more just and humane. In order fully to attain this objective, however, we must restructure the economic and social system of our Organization so that it will be better able to meet the wishes of the emerging countries. It is, therefore, no mere chance that the General Assembly, at its twenty-ninth session and in resolution 3343 (XXIX), called for "a study containing proposals on structural changes within the United Nations system so as to make it fully capable of dealing with problems of international economic co-operation".
104.	A Group of Experts on the Structure of the United Nations System has devoted itself to this task and has sought the most suitable means whereby our Organization, having rid itself of this dead wood, will be able to focus in the future on the real problems of development and maintain cohesion in the international community.
105.	We understand and approve the conclusions reached by that Group3 which, inter alia, advocates major changes in the central structure of the United Nations new approaches to economic problems and a thorough reform of the Economic and Social Council and its subsidiary bodies. Following in the footsteps of that Group, the seventh special session of the General Assembly decided to establish the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System [ibid.] to prepare detailed proposals for action. My delegation hopes that this Committee will start its work as early as possible so as to be able to submit a report in the near future.
106.	As we see it, our Organization faces immense tasks. To discharge them fully we need increased support from all its Members, large and small, rich and poor, powerful and weak. It is the duty of all to make a contribution to the carrying out of those tasks.
107.	There can be no development without peace, and peace is a matter of goodwill. The new Togo, under the enlightened leadership of General Gnassingbe Eyadema, an apostle of peace, understands this well and spares no effort to achieve a better understanding among peoples, in particular those of the west African subregion.
108.	That is our modest contribution to the attainment of the noble objectives which the international community has set for itself.
109.	I hope that our common will to bequeath to future generations a better world of prosperity, justice and peace will prompt us to do everything in our power to ensure the success of our Organization.




